PD-0619-15
                           NO.

               COURT OF APPEALS NO.     06-14-00165-CR



                             in the                        KfcCEIVED IN
               COURT OF CRIMINAL APPEALS OF TEXAS        COURT OF CRIMINAL APPALS

                                                               MAY 22 2015

                     BARNEY SAMUEL BRADSHAW,              A(   ,A
                                 Appellant/Petitioner    Abel AcOSta, Cleit



                       THE STATE OF TEXAS,                           FILED IN
                                 Appellee/Respondent      COURT OF CRIMINAL APPEALS
                            ;                                       MAY 2<J2G»5
            On appeal from the Sixth Court of Appeals
                           Texarkana, Texas                     Abel Acosta, Clerk


           PETITIONER'S MOTION TO EXTEND THE TIME FOR
          FILING HIS PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     NOW COMES, BARNEY SAMUEL BRADSHAW, Appellant/Petitioner, and

respectfully requests that the time for the filing of Petitioner's
Petition for Discretionary Review in the above styled and numbered

cause be extended. In support of this motion Petitioner would show

the Court the following:

                                   I.


     Petitioner was convicted of continuous sexual assault of a

child and was sentenced to 60 years' imprisonment. On May 5, 2015,
in Opinion No. 06-14-00165-CR, the Sixth Court of Appeals affirmed

the judgment of the trial court.
    The Petitioner's Petition for Discretionary Review is due on

or before June 4, 2015. Petitioner respectfully requests an ex

tension of time until August 3, 2015.

                                 in.
     No previous extensions of time has been requested.

                                  IV.

     Petitioner would show the Court that he is currently incar

cerated in the Mark W.    Michael Unit of    the TDCJ-CID and has   lim

ited access to the law library.

                                PRAYER

     WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully re

quests that the time for filing the Petitioner's Petition for Dis
cretionary Review be extended until August 3, 2015.

                                          Respectfully submitted,


                                          BARNEY SAMUEL BRADSHAW
                                          PETITIONER
                                          TDCJ No. 01942978
                                          Mark W. Michael Unit
                                          2664 FM 2054
                                          Tennessee Colony, Texas 75886


                         CERTIFICATE OF   SERVICE


     I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States

Mail, postage prepaid, on the 15th day of May, 2015, addressed to:

Rusk County District Attorney and State Prosecuting Attorney.


                                          BARNEY SAMUEL BRADSHAW
                                          PETITIONER